DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
Fig. 1, “P” should be labeled as “PA”.
Fig. 16, “69” should be labeled as “369”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11 (page 20, line 15, etc.), D4, D5 (page 26, line 27, etc.), D11, D12 (page 31, line 21, etc.), N5 (page 44, line 11), G1 (page 44, line 18), H4 (page 44, line 19), and F23 (page 44, line 20).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15, 18 (Fig. 1), 73e, 71l, 71o, 23k, 46R, 67 (Fig. 2(a)), and 82a1 (Figs. 3(a) and 3(b)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “a drive transmission member” (page 38, line 11, etc.) and “a cartridge pressing member” (page 52, lines 8-9, etc.; Figs. 21(a), 21(b), etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The lengthy drawing sheets have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The abstract of the disclosure is objected to because the paragraph is not in one paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
a.	Page 25, line 6, “77” should be written as “71”.
b.	Page 25, line 7, “77” should be written as “71”.
Page 47, line 27, “non-driving side” should be “driven”.
Page 49, line 7, “70b” should be written as “70d”.
Page 50, line 3, “(b) of” should be “(b)) of”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 35, 39, 46, 49-61, and 66-70 are objected to because of the following informalities:  
a.	Claim 35, line 4, “the axial” should be “an axial”.
b.	Claim 39, line 3, “the external force” should be “an external force”.
c.	Claim 46, line 5, “a drive output” should be “the drive output”.
d.	Claim 49, line 2, “the axis” should be “an axis”.
e.	Claim 50, line 1, “any one of” should be deleted.
Claim 51, line 1, “any one of” should be deleted.
Claim 51, line 4, “the axis” should be “an axis”.
Claim 52, line 11, “second” and “from the” should be “second side” and “from an”, respectively.
Claim 52, line 15, “the range” should be “a range”.
Claim 56, line 1, “the image” should be “an image”.
Claim 58, line 10, “the axis” should be “an axis”.
Claim 58, line 12, “an axis” should be “the axis”.
Claim 66, line 1, “of the” should be “of an”.
Claim 66, line 5, “a first” should be “the first”.
Claim 66, line 10, “the axis” should be “an axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-13, 16-17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the engagement member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is considered to be indefinite because it is unclear whether “the pushing member” (line 2) is the main assembly side pushing member or the cartridge side pushing member.
Claim 10 recites the limitation "the engagement member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the engagement member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the main assembly side pushing member" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the image forming apparatus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the image forming apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the image forming apparatus" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP 2019-020542 A; cited in IDS filed 11/16/2021)
Regarding claim 1, Sato et al. discloses a cartridge P detachably mountable to a main assembly of an image forming apparatus A1, the main assembly including a drive output member 120 configured to output a driving force (paragraph [0038]), a main assembly side pushing member configured to incline the drive output member by pushing the drive output member 120 (Fig. 12), the cartridge P comprising: a photosensitive drum 10; and a cartridge side pushing member 24r configured to change an inclination angle of the drive output member 120 by pushing the main assembly side pushing member (Fig. 12).
Regarding claim 2, Sato et al. further discloses an operation member (a user) configured to cause the cartridge side pushing member 24r to push the main assembly side pushing member by receiving an external force from the main assembly of the image forming apparatus A1.
Regarding claim 3, Sato et al. further discloses an engagement member (a coupling) 24 provided adjacent to an end portion of the photosensitive drum 10 so as to be movable in an axial direction L1 of the photosensitive drum 10, the engagement member 24 being engageable with the drive output member 120, wherein, when the cartridge side pushing member 24r pushes the main assembly side pushing member, the engagement member 24 is engageable with the drive output member 120 by moving toward the drive output member 120 (Fig. 12).
Regarding claim 4, Sato et al. discloses wherein the engagement member 24 is a coupling member capable of transmitting the driving force to the photosensitive drum 10 (paragraph [0038]).
Regarding claim 6, Sato et al. discloses a gear member 24 capable of meshing engagement with the drive output member 120 (Figs. 11 and 12).

Allowable Subject Matter
Claims 7-9, 14-15, 18-19, 23-34, 36-38, 40-45, 47-48, and 62-65 are allowed.
Claims 35, 39, 46, 49-61 and 66-70 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
Claims 5, 10-13, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 7 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the movable pushing member being provided in a front part of the cartridge, wherein the pushing member is configured to perform at least (a) a first operation of moving in an axial direction of the photosensitive drum toward [[an]] outside of the cartridge and (b) a second operation of moving in a direction different from the axial direction” as set forth in the claimed combination.
b.	Independent claim 15 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a second movable member provided at the same side as the side provided with the first movable member in the axial direction of the photosensitive drum, the second movable member being configured to perform at least (a) a first operation of moving in an axial direction of the photosensitive drum toward outside of the cartridge and (b) a second operation of moving in a direction different from the axial direction” as set forth in the claimed combination.
c.	Independent claim 16 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a contact portion configured to change an inclination angle of the drive output member by moving, for connecting the drive output member with the cartridge, the main assembly side pushing member in contact with the main assembly side pushing member” as set forth in the claimed combination.
d.	Independent claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a movable positioning member configured to determine a position of the cartridge inside the main assembly, wherein the engagement member is configured to be brought into contact with the drive output member by moving toward the drive output member, and wherein the cartridge is configured such that by movement of the positioning member in a state that the engagement member is in contact with the drive output member, (a) an inclination angle of the drive output member is changed, and (b) the cartridge is moved to a mounted position which that is inside the main assembly” as set forth in the claimed combination.
e.	Independent claim 23 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a positioning member provided at a position which is in [[a]] the front part of the cartridge and which is on a side opposite from the engagement member in the axial direction of the photosensitive drum, the positioning member projecting toward a front side of the cartridge and movable toward a rear side thereof” as set forth in the claimed combination.
f.	Independent claim 26 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a movable positioning member provided at a position which is in the front part of the cartridge and which is on the same side as the side provided with the engagement member in the axial direction of the photosensitive drum; and an operation member configured to move the positioning member away from an axis of the photosensitive drum by receiving an external force from outside of the cartridge” as set forth in the claimed combination.
g.	Independent claim 33 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a second movable member provided outside the photosensitive drum at a position which is in the front part of the cartridge and which is on the same side as the side provided with the first movable member; and

an operation member configured to move the second movable member toward the front side part by receiving an external force from outside of the cartridge” as set forth in the claimed combination.
h.	Independent claim 34 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a movable positioning member configured to determine the position of the cartridge inside the main assembly of the image forming apparatus, wherein the positioning member is configured such that by movement of the positioning member in a state that an engagement member provided on the cartridge is in contact with the drive output member, (a) an inclination angle of the drive output member is changed, and (b) the cartridge is moved to a mounted position which that is inside the main assembly” as set forth in the claimed combination.
i.	Independent claim 36 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the engagement member being configured to be enabled to engage engageable with the drive output member by moving toward the drive output member pushed by the pushing member” as set forth in the claimed combination.
j.	Independent claim 41 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a pushing member provided outside the photosensitive drum at a position which is in the front part of the cartridge and which is on the same side as the side provided with the engagement member; and an operation member configured to cause the engagement member to move in the axial direction toward outside of the cartridge by receiving an external force from [[an]] outside of the cartridge” as set forth in the claimed combination.
k. 	Independent claim 44 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a movable pushing member configured to push the drive output member to change an inclination angle of the drive output member so that the drive output member is connected with to the cartridge” as set forth in the claimed combination.
l.	Independent claim 47 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a contact portion provided outside the photosensitive drum and configured to change an inclination angle of the drive output member by contacting the drive output member that is caused to approach to the cartridge by the gear member” as set forth in the claimed combination.
m.	Independent claim 52 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when a second side of the cartridge is a side opposite from the first side in the axial direction, (a) at least a part of teeth of the gear member is more away farther from the second side in the axial direction of the photosensitive drum than the inclined portion is from the second in the axial direction of the photosensitive drum, and (b) a distance measured from the axis of the photosensitive drum to the inclined portion in a direction perpendicular to the axis increases as a distance from the second side of the cartridge in the axial direction increases, and wherein, as viewed in a direction of the axis of the photosensitive drum, a center of the gear member is within the range of more than 60° and less than 120° as measured from a line extending from a center of the photosensitive drum through the a center of the developing roller and toward an upstream in a rotational direction of the photosensitive drum” as set forth in the claimed combination.
n. 	Independent claim 56 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a gear member configured to cause the drive output member to approach to the cartridge to connect the drive output member with the cartridge by rotation of the gear member in a state where the gear member is engaged to a gear portion of the drive output member” as set forth in the claimed combination.
o. 	Independent claim 58 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the gear member is movable such that a distance from an axis of the photosensitive drum to an axis of the gear member is changeable” as set forth in the claimed combination.
p.	Independent claim 62 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the inclined portion is farther from an axis of the photosensitive drum than the driving force receiving portion, and wherein the 
inclined portion is configured to contact the drive output member to reduce an inclination angle of the drive output member to enable engagement between the drive output member and the driving force receiving portion when the coupling member moves toward the drive output member” as set forth in the claimed combination.
q.	Independent claim 66 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the coupling member including a projected driving force receiving portion and an inclined portion capable of advancing and retracting together with the driving force receiving portion, wherein the inclined portion is farther from the axis of photosensitive drum than the driving force receiving portion, and wherein a distance measured from the axis of the photosensitive drum to the inclined portion in a direction perpendicular to the axis increases as a distance from the second end portion of the photosensitive drum in the axial direction increases” as set forth in the claimed combination.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munetsugu et al. (US Pat. Pub. No. US 2018/0341215 A1) discloses an image forming apparatus comprising: a main assembly including a drive output member; and a cartridge including a photosensitive drum and an engagement member (a coupling member), wherein the engagement member being inclinable. 
Murakami et al. (US Pat. Pub. No. US 2019/0179257 A1) discloses an image forming apparatus comprising: a main assembly including a drive output member; a cartridge including a photosensitive drum and an engagement member (a coupling member); and a pushing member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 1, 2022